DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  The prior art of record does not teach or render obvious “collecting sensor data associated with gesture input, wherein the gesture input corresponds to a user interaction with a medical imaging device having a plurality of  components associated therewith, and wherein each component is configured to receive a corresponding user operation that is different than the gesture input; determining whether each of the plurality of components associated with the medical imaging device is active or inactive for the gesture input based on elapsed time between the corresponding user operation and the gesture input; accessing one or more model templates for each active component of the medical imaging device; processing the gesture input with respect to the one or more model templates for each active component to determine a gesture command for an active component of the medical imaging device; and causing automated performance of 

Consider independent claim 16.  The prior art of record does not teach or render obvious “collecting, by a gesture detection sensor of the input processing system, sensor data associated with the gesture; applying the sensor data to a gesture recognition algorithm to determine an input context for the gesture, the input context indicating whether each component of the medical imaging device is active or inactive for the gesture based on elapsed time between using each component and collecting the sensor data associated with the gesture; based on the input context, correlating the gesture with one or more actions, wherein the one or more actions represent a manipulation of the one or more components associated with the medical imaging device; and causing, by an input processing system, the one or more 

Independent claim 20 is allowed for the same reason as given above for claim 16.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        

/MARK EDWARDS/Primary Examiner, Art Unit 2624